 

Execution Version

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into by and
between COMMITTED CAPITAL ACQUISITION CORPORATION, a Delaware corporation (the
“Company”), and JONATHAN SEGAL (the “Executive”), and effective as of the
“Closing,” as such term is defined in that certain Agreement and Plan of Merger
dated as of October 16, 2013 by and among the Company, THE ONE GROUP, LLC, and
the other parties thereto (the “Merger Agreement”). The date of the Closing is
referred to in this Agreement as the “Effective Date”.

 

RECITALS

 

WHEREAS, the Executive has served The One Group, LLC as sole manager and chief
executive officer;

 

WHEREAS, the Executive has valuable knowledge and skills that are important to
the success of the Company; and

 

WHEREAS, the Company desires to employ the Executive as its Chief Executive
Officer and the Executive desires to be so employed by the Company on the terms
and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1. Position and Duties. The Executive shall serve as the Chief Executive Officer
of the Company (including its subsidiary The One Group LLC) and, in such
capacity shall be responsible for the general management of the business,
affairs and operations of the Company, shall perform such duties as are
customarily performed by a chief executive officer of a company of a similar
size and shall have such power and authority as shall reasonably be required to
enable him to perform his duties hereunder; provided, however, that in
exercising such power and authority and performing such duties, he shall at all
times be subject to the authority, control and direction of the Board of
Directors of the Company (the “Board”). The Executive shall at all times be the
most senior executive of the Company. The Company shall take all necessary and
appropriate action to appoint Executive as a member of the Board, and the
Company shall nominate and recommend the Executive for re-election as a director
at each election of directors that occurs during the Term of Employment (as
defined below). The Executive shall report to the Board and shall devote
substantially his full business time and attention to the business and affairs
of the Company and its subsidiaries. The Executive shall perform his duties and
responsibilities in a diligent, trustworthy, businesslike and efficient manner.
The Executive shall not engage in any other business activities that could
reasonably be expected to conflict with the Executive’s duties, responsibilities
and obligations hereunder; provided, however, that nothing in this Agreement
shall preclude the Executive from devoting reasonable periods of time required
for: serving as a director or member of a committee of any organization or
corporation involving no conflict of interest with the interests of the Company
and with the written consent of the disinterested members of the Board, which
consent shall not be unreasonably withheld or delayed; delivering lectures,
fulfilling speaking engagements, and any writing or publication relating to his
area of expertise; engaging in professional organization, program activities,
not-for-profit and civic and charitable activities; and managing his personal
investments, including without limitation certain current investments in
hospitality transactions as described on Schedule A attached hereto (“Permitted
Investments”); provided that such activities do not materially interfere with
the due performance of his duties and responsibilities under this Agreement as
determined by the Board in good faith.

 



 

 

 

2. Term. The employment hereunder shall be for a term of four (4) years
commencing on the Effective Date and ending on the four (4) year anniversary
thereof (the “Expiration Date”), unless terminated earlier pursuant to Section 4
of this Agreement (the “Term of Employment”). Thereafter, this Agreement shall
automatically be renewed and the Term of Employment extended for additional
consecutive terms of one (1) year (each a “Renewal Term”), unless such renewal
is objected to by either the Company or the Executive upon ninety (90) days
written notice prior to the commencement of the next Renewal Term. In the event
of renewal, the last day of each Renewal Term shall be deemed the new Expiration
Date.

 

3. Compensation and Related Matters.

 

(a) Base Salary. As compensation for services rendered hereunder, the Executive
shall initially receive a salary of $450,000 annually (the “Base Salary”), which
shall be paid in accordance with the Company’s then prevailing payroll
practices. The Base Salary shall be increased to $575,000 effective January 1,
2015 assuming no changes in the Executive’s role and responsibilities and
subject to review by the Board, or the compensation committee of the Board, but
in all circumstances the approval of such increase not to be unreasonably
withheld or delayed. Thereafter, the Executive shall receive such increases (but
not decreases) in his Base Salary as the Board, or the compensation committee of
the Board, may approve in its sole discretion from time to time; provided that
the Executive’s Base Salary will be reviewed for potential upward adjustment not
less often than annually.

 

(b) Bonus. The Executive will be eligible to receive an annual, discretionary
bonus (the “Bonus”) based in part upon achievement of individual and corporate
performance objectives as determined by the Board. The Bonus shall be targeted
at seventy five percent (75%) of the Executive’s then-effective annual Base
Salary. The Executive shall be eligible to receive a Bonus in excess of the
targeted Bonus if Company performance exceeds 100% of the targeted goals, and a
Bonus below the target amount shall be payable if actual performance at least
equals a minimum threshold, each as approved by the Board in consultation with
the Executive at the time the annual performance goals are established.
Notwithstanding the foregoing, whether the Executive receives a Bonus and the
amount of any such Bonus, will be determined by the Board in its sole and
absolute discretion, except that any portion of the Bonus that Board determines
to be based on the targeted goals will be considered non-discretionary and
payable based on achievement of such goals. The Bonus will be deemed earned
provided that the Executive is employed as of December 31st of the calendar year
to which such Bonus relates and is not in material breach of this Agreement as
of the payment date. The Bonus, if any, will be paid no later than April 30 of
the year following the year to which the performance objectives relate.

 



2

 

 

(c) Stock Options.

 

(i) Grant. On the Effective Date, the Executive shall be granted, under the 2013
Employee, Director and Consultant Equity Incentive Plan (the “Stock Incentive
Plan”), options (the “Options”) to purchase 1,022,104 shares of the Company’s
common stock at an exercise price of $5.00 per share, such amount being the fair
market value at the time of grant. The Options shall be subject to and governed
by the terms of the Stock Incentive Plan and a stock option agreement.

 

(ii) Vesting and forfeiture.

 

(a) Time based Options. 50% of the Options shall vest ratably over the first
five (5) anniversaries of the Effective Date (the “Time-Based Options”). In the
event the Executive’s employment is terminated by the Company without Cause (as
hereinafter defined) or by the Executive with Good Reason (as hereinafter
defined), all of the unvested Time-Based Options shall vest. Any vested Options
must be exercised within one (1) year following the Termination Date. The
acceleration of any unvested Time-Based Options is expressly conditioned upon
the release requirements set forth in Section 6.

 

(b) Milestone Options. 50% of the Options shall vest upon the achievement of
certain annual targeted milestones (the “Milestones”) as determined by the Board
(the “Milestones Options”). To the extent 100% of the Milestones are not
achieved, a portion of the Milestones Options shall nevertheless vest if a
minimum threshold of the Milestones is achieved, as approved by the Board. In
the event the Executive’s employment is terminated by the Company without Cause
or by the Executive with Good Reason, all of the unvested Milestones Options
shall be automatically forfeited; subject, however, to the provisions of Section
5(e)(1) below.

 

(c) Warrant Forfeiture.

 

(1) Upon the expiration of the Company’s publicly traded warrants (the
“Warrants”), a number of Options equal to (i) 228,088, multiplied by (ii) the
Unexercised Ratio, shall be subject to forfeiture. For the purposes of this
Section 3(c)(ii)(c)(1), the term “Unexercised Ratio” shall mean the ratio of (x)
the number of Warrants which expired unexercised, to (y) 5,750,000.

 

(2) Options forfeited pursuant to this Section 3(c)(ii)(c) shall be
proportionally subtracted from Time Based Options and Milestone Options.

 

(3) To the extent that Options forfeited pursuant to this Section 3(c)(ii)(c)
have been exercised prior to such forfeiture, shares acquired pursuant to the
exercise thereof shall be also forfeited and the exercise price thereof promptly
refunded.

 



3

 

 

(iii) Additional Awards. In the event that the Company elects from time to time
during the Term of Employment to award to all of its senior management and
executives options to purchase shares of the Company’s stock pursuant to any
stock option plan or similar program, the Executive shall be entitled to
participate in any such stock option plan or similar program on a basis
consistent with the participation of other senior management and executives of
the Company.

 

(d) Business Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable business expenses incurred by him in performing
his services to Company, in accordance with the policies and procedures then in
effect and established by the Company for its senior executives.

 

(e) Automobile and Driver. The Company will furnish the Executive with an
automobile commensurate with this position as the most senior executive of the
Company, and driver for business use, and shall pay all of the related expenses
for gasoline, insurance, maintenance and repairs of such automobile and salary
and related expenses of the driver.

 

(f) Other Benefits. The Executive shall be entitled to participate in all
incentive, savings and retirement plans, all welfare benefit plans and all other
perquisites of employment on the same terms and conditions generally available
to other executives of the Company having comparable rank, authority and
seniority to the Executive. The Executive understands that, except when
prohibited by applicable law or with respect to Section 5(e), the Company’s
benefit plans and fringe benefits may be cancelled, changes, modified, replaced,
terminated, or amended by the Company from time to time in its sole discretion
so long as such revisions do not have a disproportionately negative impact on
the Executive vis-à-vis other Company employees, to the extent applicable.

 

(g) Vacation; Holiday Pay and Sick Leave. The Executive shall be entitled to
four (4) weeks’ paid vacation in each calendar year, which if not taken, may not
be carried over from one calendar year to the next. Executive shall receive
holiday pay and paid sick leave as provided to other executive employees of the
Company. Upon cessation of Executive’s employment for any reason, Executive
shall receive pay for all accrued and unused vacation, calculated at his Base
Salary rate in effect at the time of the cessation of his employment, provided
that the amount of vacation that Executive shall be entitled to accrue during
the Term shall be in accordance with Company policy.

 

(h) Withholding. All amounts payable to the Executive under this Section 3 shall
be subject to all required federal, state and local withholding, payroll and
insurance taxes.

 

(i) Indemnification. The Executive shall be entitled to the benefits of all
provisions of the Certificate of Incorporation of the Company, as amended, and
the Bylaws of the Company, as amended, that provide for indemnification of
officers and directors of the Company. In addition, without limiting the
indemnification provisions of the Certificate of Incorporation or Bylaws, to the
fullest extent permitted by law, the Company shall indemnify and save and hold
harmless the Executive from and against any and all claims, demands,
liabilities, costs and expenses, including judgments, fines or amounts paid on
account thereof (whether in settlement or otherwise), and reasonable expenses,
including attorneys’ fees actually and reasonably incurred (except only if and
to the extent that such amounts shall be finally adjudged to have been caused by
Executive’s willful misconduct or gross negligence, including the willful breach
of the provisions of this Agreement) to the extent that the Executive is made a
party to or witness in any action, suit or proceeding, or if a claim or
liability is asserted against Executive (whether or not in the right of the
Company), by reason of the fact that he was or is a director or officer, or
acted in such capacity on behalf of the Company, or the rendering of services by
the Executive pursuant to this Agreement, whether or not the same shall proceed
to judgment or be settled or otherwise brought to a conclusion. Without
limitation to the foregoing, the Company shall advance to Executive on demand
all reasonable expenses incurred by Executive in connection with the defense or
settlement of any such claim, action, suit or proceeding, and Executive hereby
undertakes to repay such amounts if and to the extent that it shall be finally
adjudged that the Executive is not entitled to be indemnified by the Company
under this Agreement or under the provisions of the Certificate of Incorporation
or Bylaws of the Company as of the date hereof that govern indemnification of
officers or directors of the Company (but giving effect to future amendments
that broaden or expand any such indemnification and obligations or rights more
favorably to Executive). Executive shall also be entitled to recover any costs
of enforcing his rights under this Section (including, without limitation,
reasonable attorneys’ fees and disbursements) in the event any amount payable
hereunder is not paid within thirty (30) days of written request therefore by
Executive. The Company shall, at no cost to Executive, include the Executive
during the Term of Employment and for a period of not less than two (2) years
thereafter, as an insured under the directors and officers liability insurance
policy maintained by the Company, unless (despite best efforts of the Company)
due to some unforeseeable reason it is not possible for the Executive to be so
included, in which event the Company shall immediately notify the Executive.

 



4

 

 

4. Termination. The Executive’s employment may be terminated and this Agreement
terminated under the following circumstances:

 

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

 

(b) Disability. The Company may terminate the Executive’s employment upon
written notice if the Executive becomes subject to a Disability. For purposes of
this Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
business days as a result of incapacity due to mental or physical illness, which
is determined to be total and permanent by a physician selected by the Company
or its insurers and reasonably acceptable to the Executive or the Executive’s
legal representative. Executive hereby consents to such examination and
consultation regarding his health and ability to perform as aforesaid.

 

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment for Cause upon written notice. For purposes of this Agreement,
“Cause” shall mean the Executive: (i) commits a material breach of any material
term of this Agreement or any material Company policy or procedure of which the
Executive had prior knowledge; provided that if such breach is curable in not
longer than 45 days (as determined by the Board in its reasonable discretion),
the Company shall not have the right to terminate the Executive’s employment for
cause pursuant hereto unless the Executive, having received written notice of
the breach from Company specifically citing this Section 4(c)), fails to cure
the breach within a reasonable time (“Cause Cure Period”); (ii) is convicted of,
or pleads guilty or nolo contendere to, a felony (other than a traffic-related
felony) or any other crime involving dishonesty or moral turpitude; (iii)
willfully engages in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company; (iv) engages in fraud, misappropriation,
dishonesty or embezzlement in connection with the business, operations or
affairs of Company (including without limitation any business done with clients
or vendors); or (v) fails to cure, within 45 days after receiving written notice
from Company specifically citing this Section 4(c), any material injury to the
economic or ethical welfare of Company caused by Executive’s gross malfeasance,
misfeasance, repeated misconduct or repeated inattention to the Executive’s
duties and responsibilities under this Agreement.

 



5

 

 

No act or failure to act on the part of the Executive shall be considered
“willful” for purposes hereof unless it is done, or omitted to be done, by
Executive in bad faith or without reasonable belief that Executive’s act or
omission was in the best interests of Company. Any act, or failure to act, based
upon express authority given pursuant to a resolution duly adopted by the Board
with respect to such act or omission or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of Company.

 

If the Company desires to terminate the Executive’s employment for Cause
pursuant to this Section 4(c), the cessation of employment of the Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board (not including the Executive) at an in person meeting of the Board called
and held for such purpose (after reasonable notice is provided to the Executive
and the Executive is given an opportunity, together with counsel, to be heard
before the Board), finding that, in the opinion of the Board, acting in good
faith, a reasonable factual basis exists for the conclusion that Executive is
guilty of the conduct described in this Section 4(c) and specifying the
particulars thereof in detail.

 

(d) Termination by the Company Without Cause. The Company may terminate the
Executive’s employment at any time after the two (2) year anniversary of the
Effective Date without Cause upon thirty (30) days prior written notice. For
purposes of this Section 4(d), if the Company declines to extend the
then-current Term of Employment pursuant to Section 2, such non-extension shall
be deemed a termination without Cause upon the end of the Term. During the
30-day notice period, the Executive shall remain an active employee of the
Company and will be expected to continue to perform his duties in a satisfactory
manner, and in compliance with all of the Company’s policies and procedures.
However, the Company may, at its sole discretion, both place the Executive on
paid leave and suspend all of his duties and powers for all or part of the
applicable notice period.

 



6

 

 

(e) Termination by the Executive without Good Reason. The Executive may
terminate his employment at any time without Good Reason, upon 30 days prior
written notice. During the 30-day notice period, the Executive shall remain an
active Company employee and will be expected to continue to perform his duties
in a satisfactory manner, and in compliance with all of the Company’s policies
and procedures. However, the Company may, at its sole discretion, either place
the Executive on paid leave or suspend all of his duties and powers for all or
part of the applicable notice period.

 

(f) Termination by the Executive for Good Reason. The Executive may terminate
his employment for Good Reason. For purposes of this Agreement, “Good Reason”
means, in the absence of a written consent of the Executive: (i) a significant
adverse and non-temporary change, diminution or reduction, for any reason, in
the Executive’s current authority, title, reporting relationship or duties as
Chief Executive Officer, excluding for this purpose any action not taken in bad
faith and that is remedied by the Company not more than thirty (30) days after
receipt of written notice thereof given by Executive; (ii) the Executive’s
removal from the position of Chief Executive Officer of the Company or the
Executive’s removal from or failure to be elected to membership on the Board;
(iii) a reduction in the Base Salary; (iv) a material reduction in employee
welfare and retirement benefits applicable to the Executive, other than any
reduction in employee welfare and retirement benefits generally applicable to
Company employees or as equally applied to executives in connection with an
extraordinary decline in the Company’s fortunes; (v) a reduction in the
indemnification protection provided to the Executive herein or within the
Company’s organizational documents; (vi) the Board continuing, after reasonable
notice from Executive, to direct Executive either: (I) to take any action that
in the Executive’s good-faith, considered and informed judgment violates any
applicable legal or regulatory requirement, or (II) to refrain from taking any
action that in the Executive’s good-faith, considered and informed judgment is
mandated by any applicable legal or regulatory requirement; (vii) the Board
requiring the Executive to relocate outside of the New York City metropolitan
area (exclusive of incidental travel for or on behalf of the Company); or (viii)
a material breach by the Company of this Agreement.

 

If circumstances arise giving the Executive the right to terminate this
Agreement for Good Reason, the Executive shall within 90 days notify the Company
in writing of the existence of such circumstances, specifically citing this
Section 4(f), and the Company shall have 45 days from receipt of such notice
within which to investigate and remedy the circumstances (“Good Reason Cure
Period”), after which 45 days the Executive shall have an additional 45 days
within which to exercise the right to terminate for Good Reason. If the
Executive does not timely do so the right to terminate for Good Reason shall
lapse and be deemed waived, and the Executive shall not thereafter have the
right to terminate for Good Reason unless further circumstances occur giving
rise independently to a right to terminate for Good Reason under this Section
4(f).

 

(g) Termination Date. The “Termination Date” means: (i) if the Executive’s
employment is terminated by his death under Section 4(a), the date of his death;
(ii) if the Executive’s employment is terminated on account of his Disability,
as finally determined under Section 4(b), the date set forth in the Company’s
written termination notice to the Executive; (iii) if the Company terminates the
Executive’s employment for Cause under Section 4(c), the date on which the
Company provides the Executive a written termination notice, unless the
circumstances giving rise to the termination are subject to the Cause Cure
Period, in which case the date on which the Company provides the Executive a
written termination notice following the end of the Cause Cure Period; (iv) if
the Company terminates the Executive’s employment without Cause under Section
4(d), 30 days after the date on which the Company provides the Executive a
written termination notice; (v) if the Executive resigns his employment without
Good Reason under Section 4(e), 30 days after the date on which the Executive
provides the Company a written termination notice; (vi) if the Executive resigns
his employment with Good Reason under Section 4(f), the date on which the
Executive provides the Company a written termination notice following the end of
the Good Reason Cure Period; and (vii) if this Agreement expires under Section
2, the Expiration Date.

 



7

 

 

5. Compensation upon Termination.

 

(a) Termination by the Company for Cause or by the Executive without Good
Reason. If the Executive’s employment with the Company is terminated pursuant to
Sections 4(c) or (e), the Company shall pay or provide to the Executive the
following amounts through the Termination Date: (i) any and all earned and
unpaid portion of his then-effective Base Salary (on or before the first regular
payroll date following the Termination Date in accordance with applicable law);
(ii) any and all unreimbursed business expenses (in accordance with the
Company’s reimbursement policy); (iii) any and all accrued and unused vacation
time through the Termination Date (on or before the first regular payroll date
following the Termination Date in accordance with applicable law); (iv) any
unpaid portion of the Bonus from a prior year, payable when other senior
executives receive their annual bonuses for such year, and in no event later
than March 15 of the year following the year for which the Bonus was earned; and
(v) any other benefits the Executive is entitled to receive as of the
Termination Date under the employee benefit plans of the Company, less standard
withholdings (collectively the “Accrued Obligations”) on or before the time
required by law but in no event more than 30 days after the Executive’s
Termination Date.

 

(b) Termination by the Company Without Cause, by the Executive with Good Reason.
If the Executive’s employment is terminated by the Company without Cause as
provided in Section 4(d) or the Executive terminates his employment for Good
Reason as provided in Section 4(f), then the Executive shall receive the Accrued
Obligations. In addition, the Executive shall be entitled to receive from the
Company the following:

 

(i) severance payments of his then-effective Base Salary for two (2) years, paid
in equal installments according to the Company’s regular payroll schedule over
the two (2) years following the Termination Date;

 

(ii) a pro rata portion of the Bonus for the year in which the Termination Date
occurs, based on year-to-date performance as determined by the Board in good
faith, payable when other senior executives receive their annual bonuses for
such year, and in no event later than March 15 of the year following the year in
which the Termination Date occurs (to the extent milestones for such Bonus have
not yet been agreed upon as of the Termination Date, reference will be made to
the milestones established for the prior year); and

 



8

 

 

(iii) an amount equal to the “COBRA” premium for as long as the Executive and,
if applicable, the Executive’s dependents are eligible for COBRA, subject to a
maximum of eighteen (18) months.

 

(c) Severance. The payments described in Sections 5(b)(i), (ii) and (iii) above
shall hereinafter be referred to as the “Severance”.

 

(d) Termination Upon Death or Disability. If the Executive’s employment is
terminated pursuant to Sections 4 (a) or (b), the Executive (or the Executive’s
estate, or other designated beneficiary(s) as shown in the records of the
Company in the case of death) shall be entitled to receive from the Company (i)
payment for the Accrued Obligations at the times specified in Section 5(a)
above, and (ii) a portion of the Bonus that the Executive would have been
eligible to receive for days employed by the Company in the year in which the
Executive’s death or Disability occurs, determined by multiplying (x) the Bonus
based on the actual level of achievement of the applicable performance goals for
such year, by (y) a fraction, the numerator of which is the number of days up to
and including the Termination Date in the year in which the Termination Date
occurs, and the denominator of which is 365, such amount to be paid in the same
time and the same form as the Bonus otherwise would be paid.

 

(e) Severance upon a Change of Control. (i) Anything contained herein to the
contrary notwithstanding, in the event the Executive’s employment hereunder is
terminated within twelve (12) months following a Change in Control (as defined
below) by the Company without Cause or by the Executive (with or without Good
Reason), then (1) notwithstanding the vesting and exercisability schedule set
forth in Section 3(c) or in any stock option agreement between the Company and
the Executive, all unvested stock options granted by the Company to the
Executive (whether Time-Based Options, Milestones Options or otherwise) pursuant
to such agreement(s) shall immediately vest and become exercisable and shall
remain exercisable for not less than 360 days thereafter; and (2) the Executive
shall be entitled to receive the Severance; provided, however, that in lieu of
the calculation contained in Section 5(b)(i), Executive shall be entitled to
receive, within thirty (30) days from the Termination Date, a lump sum amount
equal to $100 less than three times the Executive’s “annualized includable
compensation for the base period” (as defined in Section 280G of the Internal
Revenue Code of 1986); provided, further, however, that if such lump sum
severance payment, either alone or together with other payments or benefits,
either cash or non-cash, that the Executive has the right to receive from the
Company, including, but not limited to, accelerated vesting or payment of any
deferred compensation, options, stock appreciation rights or any benefits
payable to the Executive under any plan for the benefit of employees, would
constitute an “excess parachute payment” (as defined in Section 280G of the
Internal Revenue Code of 1986), then such lump sum severance payment or other
benefit shall be reduced to the largest amount that will not result in receipt
by the Executive of an excess parachute payment. The determination of the amount
of the payment described in this subsection shall be made by the Company’s
independent auditors at the sole expense of the Company. For purposes of
clarification the value of any options described above will be determined by the
Company’s independent auditors using a Black-Scholes valuation methodology.

 

(ii) For purposes of this Agreement, a “Change in Control” shall be deemed to
occur (i) when any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Section
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act, but excluding the Executive, the Company or any subsidiary or any
affiliate of the Company (determined as of the date of this Agreement) or any
employee benefit plan sponsored or maintained by the Company or any subsidiary
of the Company (including any trustee of such plan acting as trustee), becomes
the “beneficial owner” (as defined in Rule 13(d)(3) under the Exchange Act) of
securities of the Company representing 15% or more of the combined voting power
of the Company’s then outstanding securities; or (ii) when, during any period of
twenty-four (24) consecutive months, the individuals who, at the beginning of
such period, constitute the Board of Directors (the “Incumbent Directors”) cease
for any reason other than death to constitute at least a majority thereof;
provided, however, that (x) the mere addition of independent directors solely to
satisfy listing criteria of NASDAQ or a registered stock exchange shall not be
deemed a Change in Control and (y) a director who was not a director at the
beginning of such twenty-four (24) month period shall be deemed to have
satisfied such twenty-four (24) month requirement (and be an Incumbent Director)
if such director was elected by, or on the recommendation of or with the
approval of, at least two-thirds (2/3) of the directors who then qualified as
Incumbent Directors either actually (because they were directors at the
beginning of such twenty-four (24) month period) or through the operation of
this proviso; or (iii) the occurrence of a transaction requiring stockholder
approval for the acquisition of the Company by an entity other than the Company
or a subsidiary or an affiliated company of the Company through purchase of
assets, or by merger, or otherwise.

 



9

 

 

(f) No Duty of Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for in this Section 5 by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Section 5
be reduced by any compensation earned by the Executive as the result of
employment by another employer or business or by profits earned by the Executive
from any other source at any time before and after the Termination Date.

 

6. Release; Payment. The Executive’s entitlement to Severance and benefits set
forth in Section 5(b) and Section 5(e) is conditioned on (A) the Executive’s
executing and delivering to the Company of a mutual release of claims
substantially in the form attached hereto as Exhibit A within forty-five (45)
days following the Termination Date, and on such release becoming effective, (B)
the Executive’s return of all Company property, data and documents to the
Company as of the Termination Date, and (C) the Executive’s compliance with the
restrictive covenants set forth in Sections 8 and 9; provided, that if such
forty-five (45) day period begins in one taxable year and ends in the following
taxable year, the Severance shall commence in the second taxable year (and any
payments that would have been made in the first taxable year shall be paid in a
lump sum at the time payments commence pursuant to Section 5(b) or 5(e), as the
case may be).

 

7. Section 409A Compliance.

 

(a) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

 



10

 

 

(b) To the extent that any of the payments or benefits provided for in Section 5
are deemed to constitute non-qualified deferred compensation benefits subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
following interpretations apply to Section 5: Any termination of the Executive’s
employment triggering payment of benefits under Section 5 must constitute a
“separation from service” under Section 409A(a)(2)(A)(i) of the Code and Treas.
Reg. §1.409A-1(h) before distribution of such benefits can commence. To the
extent that the termination of the Executive’s employment does not constitute a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h) (as the result of further services that are reasonably anticipated
to be provided by the Executive to the Company, or any of its parents,
subsidiaries or affiliates, at the time the Executive’s employment terminates),
any benefits payable under Section 5 that constitute deferred compensation under
Section 409A of the Code shall be delayed until after the date of a subsequent
event constituting a separation of service under Section 409A(a)(2)(A)(i) of the
Code and Treas. Reg. §1.409A-1(h). For purposes of clarification, this Section
7(b) shall not cause any forfeiture of benefits on the Executive’s part, but
shall only act as a delay until such time as a “separation from service” occurs.
Further, if the Executive is a “specified employee” (as that term is used in
Section 409A of the Code and regulations and other guidance issued thereunder)
on the date his separation from service becomes effective, any benefits payable
under Section 5 that constitute non-qualified deferred compensation under
Section 409A of the Code shall be delayed until the earlier of (A) the business
day following the six-month anniversary of the date his separation from service
becomes effective, and (B) the date of the Executive’s death, but only to the
extent necessary to avoid such penalties under Section 409A of the Code. On the
earlier of (A) the business day following the six-month anniversary of the date
his separation from service becomes effective, and (B) the Executive’s death,
the Company shall pay the Executive in a lump sum the aggregate value of the
non-qualified deferred compensation that the Company otherwise would have paid
the Executive prior to that date under Section 5(b) of this Agreement. It is
intended that each installment of the payments and benefits provided under
Section 5(b) of this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Code. Neither the Company nor the Executive
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section 409A
of the Code.

 

8. Confidential Information, Noncompetition and Cooperation.

 

(a) Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Company, its parents,
subsidiaries or controlled affiliates (each, an “Interested Party”), which is of
value to the Interested Party in the course of conducting its business, the
disclosure of which could result in a competitive or other disadvantage to the
Interested Party. Confidential Information includes, without limitation,
financial information, reports, and forecasts; inventions, improvements and
other intellectual property; trade secrets; know-how; drawings, specifications,
algorithms, designs, processes or formulae; software; firmware; market or sales
information or plans; supplier lists (including their contact information, costs
and pricing); customer lists (including past, current and potential customers,
their contact information, preferences and purchase history); costs and pricing
information and strategies; and business plans, prospects and opportunities
(such as possible acquisitions or dispositions of businesses or facilities)
which have been discussed or considered by an Interested Party. Confidential
Information includes information developed by the Executive in the course of the
Executive’s employment with the Company, as well as other information to which
the Executive may have access in connection with his employment. Confidential
Information also includes the confidential information of others disclosed to
Executive and with which an Interested Party has a business relationship.
Notwithstanding the foregoing, Confidential Information does not include
information in the public domain, unless due to breach of the Executive’s duties
under Section 8(b).

 



11

 

 

(b) Confidentiality. At all times, both during the Executive’s employment with
the Company and after its termination, the Executive will keep in confidence and
trust all such Confidential Information, and will not use or disclose for his
own benefit or the benefit of any other Person any such Confidential Information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing the Executive’s duties to the Company or the
disclosure of such Confidential Information is required by law, in which case
the Executive shall give notice to and the opportunity to the Company to comment
on the form of the disclosure and only the portion of Confidential Information
that is required to be disclosed by law shall be disclosed.

 

(c) Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by an Interested Party or are
produced by the Executive in connection with the Executive’s employment with the
Company will be and remain the sole property of the respective Interested Party.
The Executive will return to the Interested Party all such materials and
property as and when requested by the Interested Party. In any event, the
Executive will return all such materials and property immediately upon
termination of the Executive’s employment for any reason. The Executive will not
retain any such material or property or any copies thereof after the termination
of his employment.

 

(d) No Competition. From the Effective Date through the longer of (i) the four
(4) year anniversary of the Closing, and (ii) the two (2) year anniversary of
the Termination Date, regardless of the reason for the termination (the
“Restricted Period”), the Executive will not, directly or indirectly, whether as
owner, partner, shareholder, consultant, agent, employee, co-venturer, member,
manager, franchisor, franchisee, independent contractor or otherwise, engage in,
prepare to engage in, assist in, invest in, own, operate, lease, manage,
license, franchise, promote, consult with, participate with, or enter into any
agreement regarding any Competing Business in any Geographic Area (as defined
below) in which the Company, or an Interested Party incorporating the know-how
of the Company Business, distributes its products or provides its services or
plans to distribute its products or provide its services. Notwithstanding the
foregoing, the Executive may (i) own up to 5% of the outstanding stock of a
publicly held corporation which constitutes or is affiliated with a Competing
Business, (ii) continue to own, and make future investments in, the Permitted
Investments and (iii) make passive, minority and non-controlling investments in
other hospitality venues that do not directly compete with the Company Business.

 



12

 

 

(e) No Solicitation. During the Restricted Period, the Executive shall not,
directly or indirectly, take any of the following actions, and, to the extent
the Executive owns, manages, operates, controls, is employed by or participates
in the ownership, management, operation or control of, or is connected in any
manner with, any business, the Executive shall use his best efforts to ensure
that such business does not take any of the following actions:

 

(i) persuade or attempt to persuade any Customer, Prospective Customer or
Supplier to cease doing business with an Interested Party, or to reduce the
amount of business it does with an Interested Party;

 

(ii) persuade or attempt to persuade any Service Provider to cease providing
services to an Interested Party; or

 

(iii) solicit for hire or hire for himself or for any third party any Service
Provider unless such person’s employment was terminated by the Company or any of
its affiliates or such person responded to a “blind advertisement”.

 

(f) The following definitions are applicable to this Section 8.

 

(i) “Company Business” means: (A) any steak concept restaurant with an average
check in excess of $75; or (B) any other restaurant or food or beverage
operation that has a theme, menu or cuisine substantially similar to any current
or planned (at the time of termination of the Executive’s employment with the
Company, based on substantive and repeated executive-level discussions)
restaurant or food or beverage operation operated by the Company. For the sake
of clarity, a steak concept restaurant with an average check less than $75 is
not, and shall not be deemed to be, Company Business, unless such steak concept
restaurant is otherwise included within the meaning of Section 8(f)(i)(B).

 

(ii) “Competing Business” means any Person that engages in the Company Business,
but shall not include the entities listed on Schedule A attached hereto.

 

(iii) “Customer” means any Person that purchased goods or services from an
Interested Party at any time within twelve (12) months prior to the date of the
solicitation prohibited by Section 8(e)(i).

 

(iv) “Geographic Area” shall mean a twenty (20) mile radius of: (A) any existing
Company owned or operated restaurant or hospitality venue; or (B) any
prospective location in which the Company is considering engaging in Company
Business. For the sake of clarity, such prospective locations shall include any
location considered in substantive and repeated executive-level discussions and
any location identified in The One Group, LLC’s “Investor Presentation” dated
September 2013, as modified from time to time.

 



13

 

 

(v) “Person” means an individual, a sole proprietorship, a corporation, a
limited liability company, a partnership, an association, a trust, or other
business entity, whether or not incorporated.

 

(vi) “Prospective Customer” means any Person with whom an Interested Party met
or to whom an Interested Party presented for the purpose of soliciting the
Person to become a Customer of an Interested Party within six (6) months prior
to the date of the solicitation prohibited by Section 8(e)(i).

 

(vii) “Service Provider” means any Person who is an employee or independent
contractor of an Interested Party or who was within six (6) months preceding the
solicitation prohibited by Section 8(e)(ii) or (iii) an employee or independent
contractor of an Interested Party.

 

(viii) “Supplier” means any Person that sold goods or services to an Interested
Party at any time within twelve (12) months prior to the date of the
solicitation prohibited by Section 8(e)(i).

 

(g) Reasonableness of Restrictions. The Executive recognizes and acknowledges
that: (i) the types of employment which are prohibited by this Section 8 are
narrow and reasonable in relation to the skills which represent the Executive’s
principal salable asset both to Company and to other prospective employers; and
(ii) the specific but broad temporal and geographical scope of this Section 8 is
reasonable, legitimate, and fair to the Executive in light of the Company’s need
to market its services and sell its services in a large geographic area in order
to maintain a sufficient customer base and the limited restrictions on the type
of employment prohibited herein compared to the types of employment for which
the Executive is qualified to earn his livelihood.

 

(h) Effect of Breach. In the event that the Executive breaches any of the terms
described in Section 8(d) and (e) above, the Executive acknowledges and agrees
that the Restricted Period shall be tolled and shall not run during the time
that the Executive is in breach of such obligations; provided that, the
Restricted Period shall begin to run again once the Executive has ceased
breaching the terms of Section 8(d) and/or (e) (as applicable) and is otherwise
in compliance with his obligations described therein.

 

9. Intellectual Property.

 

(a) All creations, inventions, ideas, designs, copyrightable materials,
trademarks, and other technology and rights (and any related improvements or
modifications), whether or not subject to patent or copyright protection
(collectively, “Creations”), relating to any activities of the Company which are
conceived by the Executive or developed by the Executive in the course of his
employment with the Company, whether conceived alone or with others and whether
or not conceived or developed during regular business hours, and if based on
Confidential Information, after the termination of the Executive’s employment,
shall be the sole property of the Company and, to the maximum extent permitted
by applicable law, shall be deemed “works made for hire” as that term is used in
the United States Copyright Act.

 



14

 

 

(b) To the extent, if any, that the Executive retains any right, title or
interest with respect to any Creations delivered to the Company or related to
his employment with the Company, the Executive hereby grants to the Company an
irrevocable, paid-up, transferable, sub-licensable, worldwide right and license:
(i) to modify all or any portion of such Creations, including, without
limitation, the making of additions to or deletions from such Creations,
regardless of the medium (now or hereafter known) into which such Creations may
be modified and regardless of the effect of such modifications on the integrity
of such Creations; and (ii) to identify the Executive, or not to identify him,
as one or more authors of or contributors to such Creations or any portion
thereof, whether or not such Creations or any portion thereof have been
modified. The Executive further waives any “moral” rights, or other rights with
respect to attribution of authorship or integrity of such Creations that he may
have under any applicable law, whether under copyright, trademark, unfair
competition, defamation, right of privacy, contract, tort or other legal theory.

 

(c) The Executive will promptly inform the Company of any Creations. The
Executive will also allow the Company to inspect any Creations he conceives or
develops within one year after the termination of his employment for any reason
to determine if they are based on Confidential Information. The Executive shall
(whether during his employment or after the termination of his employment)
execute such written instruments and do other such acts as may be necessary in
the opinion of the Company or its counsel to secure the Company’s rights in the
Creations, including obtaining a patent, registering a copyright, or otherwise
(and the Executive hereby irrevocably appoints the Company and any of its
officers as his attorney in fact to undertake such acts in my name). The
Executive’s obligation to execute written instruments and otherwise assist the
Company in securing its rights in the Creations will continue after the
termination of his employment for any reason. The Company shall reimburse the
Executive for any out-of-pocket expenses he incurs in connection with his
compliance with this Section 9(c).

 

10. Specific Acknowledgements Regarding Sections 8 and 9.

 

(a) Survival. The Executive’s acknowledgments and agreements set forth in
Sections 8 and 9 shall survive the termination of the Executive’s employment
with Company for any reason.

 

(b) Severability. The parties intend Sections 8 and 9 of this Agreement to be
enforced as written. However, if any portion or provision of such sections shall
to any extent be declared illegal or unenforceable by a duly authorized court
having jurisdiction, then the remainder of such sections, or the application of
such portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
remaining portion and provision of such sections shall be valid and enforceable
to the fullest extent permitted by law.

 

(c) Modification And Blue Pencil. The parties agree and intend that the
covenants contained in Sections 8 and 9 of this Agreement shall be deemed to be
a series of separate covenants and agreements, and if any provision of such
sections shall be adjudicated to be invalid or unenforceable, such provision,
without any action on the part of the parties hereto, shall be deemed amended to
delete (i.e., “blue pencil”) or modify the portion adjudicated to be invalid or
unenforceable, to the extent necessary to cause the provision as amended to be
valid and enforceable.

 



15

 

 

(d) Irreparable Harm. The Executive expressly acknowledges that any breach or
threatened breach of any of the terms and/or conditions of Sections 8 or 9 of
this Agreement will result in substantial, continuing and irreparable injury to
the Company. Therefore, the Executive hereby agrees that, in addition to any
other remedy that may be available to the Company, the Company shall be entitled
to injunctive or other equitable relief by a court of appropriate jurisdiction
in the event of any breach or threatened breach of the terms of Section 8 or 9,
without having to post bond.

 

(e) Covenants Enforceable Upon Material Job Change. The Executive acknowledges
and agrees that if he should transfer between or among any affiliates or
subsidiaries of the Company, wherever situated, or be promoted, demoted,
reassigned to functions other than his present functions, or have his job duties
changed, altered or modified in any way, all terms of Section 8 and Section 9 of
this Agreement shall continue to apply with full force and effect. For sake of
clarity, nothing contained in this Section 10(e) shall vitiate or impact
Executive’s right of termination for Good Reason.

 

(f) Impact of Breach on Severance. The Executive hereby expressly acknowledges
and agrees that if he breaches any of the terms and/or conditions set forth in
Section 8 and/or Section 9 of this Agreement following a termination of his
employment either by the Company without Cause or by the Executive for Good
Reason, then, in addition to the injunctive relief described in Section 10(d)
above, (i) the Company shall cease providing the Executive with any further
Severance as of the date of such breach, (ii) the Company shall not be obligated
to provide the Executive with, and the Executive shall not be eligible or
otherwise entitled to receive, any further Severance, (iii) the Company’s
obligation to provide the Executive with the Severance shall be null and void,
and of no further force or effect, and (iv) if a final, non-appealable judgment
by a court of competent jurisdiction determines that the Executive breached
Section 8 and/or Section 9 of this Agreement, the Company shall be entitled to
recover, and the Executive shall be obligated to repay to the Company, any
Severance previously provided to the Executive by the Company prior to the date
of the Executive’s breach of Section 8 and/or Section 9 of this Agreement (as
applicable). Notwithstanding the foregoing, if a final, non-appealable judgment
by a court of competent jurisdiction determines that the Executive did not
breach Section 8 and/or Section 9 of this Agreement and that Severance should
not have been withheld, the Company shall pay to the Executive the excess amount
of Severance withheld, together with interest thereon for the period such amount
has been withheld at a rate equal to the prime rate of interest published in the
Wall Street Journal on the date the first withheld payment was otherwise due.

 

(g) Intentionally Deleted.

 

11. Disputes; Governing Law.

 

(a) Except as set forth in 11(b), any controversy or claim arising out of or
relating to this Agreement, a breach of this Agreement or otherwise arising out
of the Executive’s employment or the termination of his employment (including,
without limitation, any claims of unlawful employment discrimination whether
based on age or otherwise) shall, to the fullest extent permitted by law, be
settled exclusively by arbitration before a single arbitrator appointed by the
American Arbitration Association (“AAA”) in New York, New York (applying New
York law) under the National Rules for the Resolution of Employment Disputes of
the AAA, as may be amended from time to time. Pursuant to applicable law, the
Company and you will share the AAA administrative fees, the arbitrator’s fee and
expenses. All Claims and defenses which could be raised before a court must be
raised in arbitration and the arbitrator shall apply the law accordingly. The
arbitrator shall issue a written decision setting forth the essential findings
and conclusions in sufficient detail to permit judicial review to the extent
permitted by law. The decision or award of the arbitrator shall be final and
binding upon the parties. Any arbitral award may be entered as a judgment or
order in any court of competent jurisdiction. Any relief or recovery based on
any claims arising out of your employment, cessation of employment, including
but not limited to, any claim of unlawful harassment or discrimination, shall be
limited to that awarded by the arbitrator.

 



16

 

 

(b) Notwithstanding the foregoing, the Executive agrees that it would be
difficult to measure any damages caused to the Company which might result from
any breach by the Executive of the promises set forth in Sections 8 or 9 of this
Agreement, and that in any event, money damages would be an inadequate remedy
for any such breach. Accordingly, if the Executive breaches, or proposes to
breach, Section 8 or 9 of this Agreement, the Company shall be entitled, in
addition to all other remedies that it may have, to a temporary and preliminary
injunction or other appropriate equitable relief to restrain any such breach
without showing or proving any actual damage to the Company from any court
having competent jurisdiction over the Executive, provided that any other relief
shall be pursued through an arbitration proceeding pursuant to Section 11(a).

 

(c) To the extent that any court action is permitted consistent with or to
enforce this Section 11, the parties hereby consent to the jurisdiction of the
United States District Court for the Southern District of New York, or if that
court is unable to exercise jurisdiction for any reason, the Supreme Court of
New York, New York County. Accordingly, with respect to any such court action,
the Executive: (i) submits to the personal jurisdiction of these courts; (ii)
consents to service of process under the notice provisions set forth in Section
17; (iii) waives any other requirement (whether imposed by statute, rule of
court, or otherwise) with respect to personal jurisdiction or service of
process; and (iv) waives any objection to jurisdiction based on improper venue
or improper jurisdiction.

 

(d) BOTH THE COMPANY AND THE EXECUTIVE HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY
IN ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATED TO THIS AGREEMENT TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE FEDERAL OR STATE LAW.

 

(e) The prevailing party shall be entitled to reasonable attorneys’ fees and
costs in connection with any action filed under Section 11(a), (b) or both.

 

(f) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without giving effect to the conflict of laws
principles of New York or any other state.

 



17

 

 

12. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning its subject matter.

 

13. Assignment. This Agreement shall be binding upon the Company and any
successors and assigns of the Company, including any corporation with which, or
into which, the Company may be merged or which may succeed to the Company’s
assets or business. In the event that the Company sells or transfers all or
substantially all of the assets of the Company, or in the event of any merger or
consolidation of the Company, the Company shall use reasonable efforts to cause
such assignee, transferee, or successor to assume the liabilities, obligations
and duties of the Company hereunder. Notwithstanding the foregoing, if for any
reason an assignee, transferee, or successor does not assume the full extent of
the Company’s liabilities, obligations and duties of the Company hereunder, such
event or nonoccurence shall trigger a termination without Cause under this
Agreement. Neither this Agreement nor any right or obligation hereunder may be
assigned by the Executive; provided, however, that this provision shall not
preclude the Executive from designating one or more beneficiaries to receive any
amount that may be payable after his death and shall not preclude his executor
or administrator from assigning any right hereunder to the person or persons
entitled hereto.

 

14. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. Moreover, if any one or more of the provisions
contained in this Agreement is held to be excessively broad as to duration,
scope or activity, that provision shall be construed by limiting and reducing it
so as to be enforceable to the maximum extent compatible with applicable New
York law.

 

15. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained in this Agreement, including
without limitation, the terms of Sections 5, 6, 7, 8, 9, 10 and 11.

 

16. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

17. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company, with a
copy to Giannuzzi Group LLP, 411 West 14th Street, New York, NY 10014 Attn:
Nicholas L. Giannuzzi, Esq. or, in the case of the Company, to 413 West 14th
Street, New York, NY 10014 Attention: Human Resources Dept., Fax No. (212)
255-9715, with a copy to Kenneth Koch, Esq., Mintz, Levin, Cohn, Ferris, Glovsky
and Popeo, P.C., 666 Third Avenue, New York, NY 10017, Fax No. (212) 983-3115.

 



18

 

 

18. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

 

19. Nondisparagement. The Executive agrees to refrain from (i) making, directly
or indirectly, any derogatory comments concerning the Company or its
Subsidiaries or any current or former officers, directors, employees or
shareholders thereof or (ii) taking any other action with respect to the Company
or its Subsidiaries which is reasonably expected to result, or does result in,
damage to the business or reputation of the Company, its Subsidiaries or any of
its current or former officers, directors, employees or shareholders. The
Company agrees to refrain from (i) making, directly or indirectly, any
derogatory comments concerning the Executive or (ii) taking any other action
with respect to the Executive which is reasonably expected to result, or does
result in, damage to the reputation of the Executive. Notwithstanding anything
to the contrary contained herein, nothing in this Agreement shall prohibit or
restrict either party from, truthfully and in good faith: (i) making any
disclosure of information required by law; (ii) providing information to, or
testifying or otherwise assisting in any investigation or proceeding brought by,
any federal regulatory or law enforcement agency or legislative body, any
self-regulatory organization, or the Company’s or the Executive’s designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.

 

20. Effectiveness. Notwithstanding the forgoing, this Agreement shall not become
effective or enforceable and the Company shall not have any liability to the
Executive under this Agreement unless the Closing occurs on or before October
24, 2013.

 

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

 

[signature page follows]

 



19

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Effective Date.

 

  COMMITTED CAPITAL ACQUISITION CORPORATION         By: /s/ Samuel Goldfinger  
Name: Samuel Goldfinger   Title: Chief Financial Officer         THE ONE GROUP
LLC         By: /s/ Samuel Goldinger   Name: Samuel Goldfinger   Title: Chief
Financial Officer         JONATHAN SEGAL         /s/ Jonathan Segal

 



20

 

 

Exhibit A – Release

  

1. Executive, individually and on behalf of his heirs and assigns, hereby
releases, waives and discharges Company, and all subsidiary, parent or
affiliated companies and corporations, and their present, former or future
respective subsidiary, parent or affiliated companies or corporations, and their
respective present or former directors, officers, shareholders, trustees,
managers, supervisors, employees, partners, attorneys, agents, representatives
and insurers, and the respective successors, heirs and assigns of any of the
above described persons or entities (hereinafter referred to collectively as
“Released Parties”), from any and all claims, causes of action, losses, damages,
costs, and liabilities of every kind and character, whether known or unknown
(“Claims”), that Executive may have or claim to have, in any way relating to or
arising out of, in whole or in part, (a) any event or act of omission or
commission occurring on or before the Termination Date, including Claims arising
by reason of the continued effects of any such events or acts, which occurred on
or before the Termination Date, or (b) Executive’s employment with Company or
the termination of such employment with Company, including but not limited to
Claims arising under federal, state, or local laws prohibiting disability,
handicap, age, sex, race, national origin, religion, retaliation, or any other
form of discrimination, such as the Americans with Disabilities Act, 42 U.S.C.§§
12101 et seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C.
§§ 621 et seq.; and Title VII of the 1964 Civil Rights Act, as amended, 42
U.S.C. §§ 2000e et seq.; Claims for intentional infliction of emotional
distress, tortious interference with contract or prospective advantage, and
other tort claims; and Claims for breach of express or implied contract; with
the exception of Employee’s capacity as a shareholder of the Company as well as
vested rights, if any, under Company retirement plans. Executive hereby warrants
that he has not assigned or transferred to any person any portion of any claim
that is released, waived and discharged above. Executive understands and agrees
that by signing this Agreement he is giving up his right to bring any legal
claim against any Released Party concerning, directly or indirectly, Executive’s
employment relationship with the Company, including his separation from
employment, and/or any and all contracts between Executive and Company, express
or implied. Executive agrees that this legal release is intended to be
interpreted in the broadest possible manner in favor of the Released Parties, to
include all actual or potential legal claims that Executive may have against any
Released Party, except as specifically provided otherwise in this Agreement.
This release does not cover Claims relating to the validity or enforcement of
this Agreement. Further, Executive has not released any claim for indemnity or
legal defense available to him due to his service as a board member, officer or
director of the Company, as provided by the certificate of incorporation or
bylaws of the Company, or by any applicable insurance policy, or under any
applicable corporate law.

 

2. Company, for itself, its affiliates, and any other person or entity that
could or might act on behalf of it including, without limitation, its attorneys
(all of whom are collectively referred to as (“Company Releasers”), hereby fully
and forever release and discharge Executive, his heirs, representatives,
assigns, attorneys, and any and all other persons or entities that are now or
may become liable to any Company Releaser, all of whom are collectively referred
to as “Executive Releasees,” on account of facts occurring on or before the
Termination Date of and from any and all actions, causes of action, claims,
demands, costs and expenses, including attorneys’ fees, of every kind and nature
whatsoever, in law or in equity, that Company Releasers, or any person acting
under any of them, may now have, or claim at any future time to have, based in
whole or in part upon any act or omission occurring before the Termination Date;
EXCEPT claims and rights arising under any agreement between the Company and
Executive or any statutory or common law right relating to the protection of
confidential information, assignment of inventions and/or the prevention of
unfair solicitation and/or competition; and EXCEPT for any claim relating to or
arising from acts or omissions by Executive with respect to which Executive is
ineligible for indemnification under the Company’s Certificate of Incorporation
and/or bylaws, as applicable. The Company understands and agrees that by signing
this Agreement, it is giving up its right to bring any legal claim against
Executive released herein, except as otherwise provided in this Agreement.

 



21

 

 

3. Executive agrees and acknowledges that he: (i) understands the language used
in this Agreement and the Agreement’s legal effect; (ii) understands that by
signing this Agreement he is giving up the right to sue the Company for age
discrimination; (iii) will receive compensation under this Agreement to which he
would not have been entitled without signing this Agreement; (iv) has been
advised by Company to consult with an attorney before signing this Agreement;
and (v) was given no less than twenty-one days to consider whether to sign this
Agreement. For a period of seven days after the effective date of this
Agreement, Executive may, in his sole discretion, rescind this Agreement, by
delivering a written notice of rescission to the Board. If Executive rescinds
this Agreement within seven calendar days after the effective date, this
Agreement shall be void, all actions taken pursuant to this Agreement shall be
reversed, and neither this Agreement nor the fact of or circumstances
surrounding its execution shall be admissible for any purpose whatsoever in any
proceeding between the parties, except in connection with a claim or defense
involving the validity or effective rescission of this Agreement. If Executive
does not rescind this Agreement within seven calendar days after the Effective
Date, this Agreement shall become final and binding and shall be irrevocable.

 

4. Capitalized terms not defined herein have the meaning specified in the
Employment Agreement between the Company and the Executive dated October , 2013.

 



22

 

 

Schedule A

 

Permitted Investments

 

-Hip Hospitality LLC

-Bagatelle America LLC

-Bagatelle Miami, LLC

-Bagatelle Miami Management LLC

-408 W15 Members LLC

-408 W15 Management LLC

-Really Cool Group, Ltd

-Modern Hotels (Holdings), Ltd [Managing Director; a Segal family business]

-TGF Holdings LLC

 



23

 